Citation Nr: 1027995	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  04-28 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for left foot hallux valgus, status post bunionectomy, external 
neurolysis, and tibial sesamoid planing.

2.  Entitlement to an initial compensable rating for right foot 
hallux valgus prior to June 10, 2009.

3.  Entitlement to an initial rating in excess of 10 percent for 
right foot hallux valgus from January 1, 2010.

4.  Entitlement to an initial compensable rating for calluses of 
the left foot.

5.  Entitlement to an initial compensable rating for calluses of 
the right foot.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to October 1978 
and December 1978 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In March 2010, the Board issued a decision on several issues that 
are no longer before the Board and a remand of the issues that 
are currently before the Board.  

The appellant testified at a hearing before the undersigned in 
March 2010.  A transcript of the hearing is associated with the 
claims file.  At that hearing, the Veteran submitted rating 
decisions dated in June 2009 and in February 2010 that were not 
of record prior to the hearing.  In the June 2009 decision, the 
RO, in pertinent part, granted a temporary total rating effective 
from June 10, 2009 for the Veteran's service-connected right 
hallux valgus with a 10 percent rating assigned from October 1, 
2009.  In the February 2010 rating decision, the RO extended the 
temporary total rating through December 2009 with the 10 percent 
evaluation restored from January 1, 2010, the first of the month 
following the convalescent period.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, additional development is 
necessary in order to adjudicate the claims.

In this case, the Veteran contends, in essence, that his 
bilateral foot disabilities have worsened since his last VA 
examination in August 2008.  Specifically, the Veteran reported a 
right foot surgery, with residuals in June 2009.  Additionally, 
the Veteran reported increased pain in the bilateral feet with 
instability, an altered gait, and decreased mobility.  He stated 
that he can stand for less than ten minutes at a time and can 
walk no further than one to two blocks unassisted.  He reported 
multiple painful episodes daily with swelling, tingling, 
numbness, and pain in the feet.  He also reported using a cane to 
walk and, on occasion, a wheelchair.  Additionally, he noted 
difficulties with daily activities and noted that he had not been 
able to work in over a year due to his disabilities.

The Board notes that in the June 2009 rating decision, the RO 
denied the Veteran's claim of entitlement to a TDIU; the record 
as it stands does not contain a timely notice of disagreement.  
In that decision, the RO noted that the Veteran was working 
fulltime in 2008 and 2009 and that records from the Richmond VA 
Medical Center dated March 11, 2009 indicated that the Veteran 
had just started a new job.  However, since that time, the 
Veteran has asserted a claim of unemployability due to his 
service-connected foot disabilities.  As discussed above, in a 
March 2010 Board hearing, the Veteran reported that he has been 
unable to work for the past year because of symptoms associated 
with the service-connected foot disabilities.  The Veteran stated 
that he worked in building maintenance for 20 years and worked as 
a courier thereafter.  He stated that he had to quit working 
because of his inability to stand or walk for long periods of 
time and due to pain and instability in his feet.  In this 
regard, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, once a Veteran submits 
evidence of a medical disability, makes a claim for the highest 
rating possible, and submits evidence of unemployability, VA must 
consider entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).  The Board notes that although the 
issue of TDIU has not been certified on appeal, the Board does 
have jurisdiction to decide the claim.  In this regard, the Board 
notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
United States Court of Appeals for Veterans Claims (Court) held 
that a TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  The Court essentially stated that 
a request for total disability rating, whether expressly raised 
by a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability as part of a claim 
for increased compensation.  Id. at 453-54.  

Accordingly, the Board concludes that it does have jurisdiction 
over the issue of the Veteran's entitlement to TDIU, and that 
issue has been added, as listed above.  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal 
claim is not required in cases where an informal claim for TDIU 
has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 
2001) (further expansion on the concept of when an informal claim 
for TDIU has been submitted).  As such, the issue is properly 
before the Board and should be adjudicated by the RO on remand.

In a claim for TDIU, the Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture, that 
the veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce sufficient 
income to be other than marginal.  See Friscia v. Brown, 7 Vet. 
App. 294 (1995).  The Court stressed that VA has a duty to 
supplement the record by obtaining an examination which includes 
an opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia, at 297, citing 
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a).  An examination is warranted in this regard.

Upon review of the record, the Board finds that a medical 
examination and opinion is needed in deciding the Veteran's claim 
for a TDIU.  The Veteran should be scheduled for a VA 
examination, and the examiner should be asked to conduct a 
physical examination of the Veteran, review of the medical 
evidence, and provide a medical opinion addressing the question 
of whether the Veteran's service-connected disabilities combine 
to make him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 
2002); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion 
must be based upon consideration of the Veteran's current medical 
condition as well as his documented history and assertions, to 
include employment history and education, and medical evidence 
associated with the record.  38 U.S.C.A. § 5103A.

Additionally, the Board notes that the Veteran's most recent VA 
examination (August 2008), pertaining to the Veteran's bilateral 
foot disabilities, is now nearly two years old and does not 
contemplate the Veteran's additional treatment through 2010, to 
include a June 2009 right foot surgery, or his recent contentions 
regarding the current severity of his symptomatology.  As such, 
VA is required to afford the Veteran a contemporaneous VA 
examination to assess the current nature, extent, and severity of 
his bilateral foot disabilities.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  The Board notes that the most recent treatment records 
associated with the claims file indicate that the Veteran's 
symptoms may have worsened.  Thus, a new VA medical examination 
is necessary in order to determine the Veteran's complete 
disability picture. 

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  Peters 
v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to 
discuss its reasons and bases for assigning a particular 
disability rating with reference to the criteria contained in the 
relevant diagnostic code(s).  It is not permitted to discuss 
factors outside the scope of the rating criteria, nor is it 
permitted to speculate on the presence or absence of the criteria 
on the basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  

As the Board is precluded from reaching its own unsubstantiated 
medical conclusions and is instead, bound by the medical evidence 
of record on these matters, further development is required.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Additionally, the Board notes ongoing treatment at the Richmond, 
Virginia VA Medical Center.  Thus, these records must be obtained 
and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider records 
which were in VA's possession at the time of the decision, 
although not actually in the record before the AOJ, may 
constitute clear and unmistakable error.").  As the case must be 
remanded for a new examination, the RO/AMC should obtain the 
Veteran's most recent and relevant VA treatment records that are 
not duplicative of record. 

In light of the discussion above and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete 
treatment records from the Richmond VAMC, 
from 2007 to present, to include January 
2009 physical therapy records, and that 
are not already of record.

2.  Thereafter, schedule the Veteran for a 
VA orthopedic examination to determine the 
extent and severity of his bilateral foot 
disabilities.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests should be 
performed.

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests that 
are attributable to his service-connected 
bilateral hallux valgus and bilateral 
calluses of the feet.  The examiner should 
comment on the effect of the Veteran's 
service-connected bilateral foot 
disabilities on his ability to engage in 
any type of full-time employment.

3.  The Veteran should be afforded an 
examination to ascertain the impact of all 
of his service-connected disabilities 
(sleep apnea, hiatal hernia with 
gastroesophageal reflux, and bilateral foot 
disabilities) on his unemployability.  The 
claims folder should be reviewed and that 
review should be indicated in the 
examination report.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities on the Veteran's 
employability.  The examiner should opine 
as to whether it is as likely as not (50 
percent or more probability) that the 
Veteran's service-connected disabilities, 
without consideration of his nonservice-
connected disabilities or age, render him 
unable to secure or follow a substantially 
gainful occupation.  The rationale for any 
opinion must be provided.  

4.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the AMC/RO must implement 
corrective procedures.

5.  Thereafter, the AMC/RO should 
readjudicate the Veteran's increased rating 
claims, to include entitlement to TDIU, on 
the basis of all evidence of record and all 
applicable laws and regulations.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of the 
case (SSOC), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and regulations.  
The SSOC must provide reasons and bases for 
the decision reached.  Thereafter, the 
Veteran and his representative should be 
given the opportunity to respond.  The case 
should then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

